Title: To Thomas Jefferson from John Moody, 10 May 1826
From: Moody, John
To: Jefferson, Thomas


Sir
Richmond
May 10th 1826
I have observed a Lottery advertised to be Drawn sometime hence from a Train of Ill Luck or something Else—I am Reduced to Straitend Circumstances perhaps I might have some good fortune after a Long train of Bad—will you be pleased to send as a present 2 or 3 tickets as an old friend and acquaintance which will be Esteemed a particular favour Indeed and more Ensured from my Heart if you comply with this Request pleased Inclose a schem of the Lottery, but perhaps funds will be Raised so as to prevent the Drawing. if it takes place, when Do you think it may Happen I have not the cash on hand or would send it please accept the ashurance of my Respect & esteem I am yourmost obt SevtJohn Moody